                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


 UNIVERSITAS EDUCATION, LLC

                                 Plaintiff,           CASE NO. 3:20-cv-00738-JAM
 v.

 BENISTAR, ET AL.

                                 Defendants.


   PLAINTIFF’S REPLY MEMORANDUM IN RESPONSE TO BRIEF OPPOSING
    PLAINTIFF’S MOTION TO AMEND COMPLAINT AND JOIN ADITIONAL
DEFENDANTS FILED BY MOLLY CARPETER, DONALD TRUDEAU, TPG GROUP,
 INC., BENISTAR ADMIN SERVICES, INC., AND MOONSTONE PARTNERS, LLC

           Universitas Education, LLC (“Universitas”) files this memorandum of law in reply to the

opposition brief filed by Molly Carpenter, Donald Trudeau, TPG Group, Inc., Benistar Admin

Services, Inc., and Moonstone Partners, LLC (“Moonstone”) (hereinafter collectively the

“Benistar Defendants”).

      I.      The Benistar Defendants Fail to Demonstrate that the Proposed Claims are Futile.

              a. Universitas’ Proposed Unjust Enrichment Claim is not Futile.

           The Benistar Defendants argue that the proposed unjust enrichment claim against Mrs.

Carpenter is futile because it is barred by res judicata, and do not claim that any other proposed

unjust enrichment claims are futile. [See Dkt. #124 at 7-10]. The unjust enrichment claim against

Mrs. Carpenter is not futile, inter alia, because the claim exceeds the scope of the underlying

fraudulent conveyance action which concerned fraudulent transfers of the Spencer insurance

proceeds throughout accounts controlled by Daniel Carpenter at TD Bank. See Universitas Educ.,

LLC v. Nova Grp., Inc., No. 11CV1590-LTS-HBP, 2013 U.S. Dist. LEXIS 165803 (S.D.N.Y. Nov.

20, 2013); Universitas Educ., LLC v. Nova Grp., Inc., No. 11CV1590-LTS-HBP, 2014 U.S. Dist.


                                                  1
LEXIS 109077 (S.D.N.Y. Aug. 7, 2014). The proposed unjust enrichment claim against Mrs.

Carpenter transcends the Spencer insurance proceeds and includes the transfer of ownership rights

in property located at 18 Pondside Lane – the Benistar Defendants concede that such allegations

are unrelated to the Spencer insurance proceeds. 1 [See Dkt. #124 at 16]. Any claim concerning this

property was outside the scope of the underlying proceeding and thus is not barred by res judicata.

See Wells Fargo Bank, N.A. v. Konover, No. 3:05 CV 1924 (CFD), 2008 U.S. Dist. LEXIS 21506

(D. Conn. Mar. 20, 2008) (holding that claims beyond the scope of underlying action are not barred

by res judicata despite some factual overlap), aff’d on appeal, 630 F. App’x 46.

         The Benistar Defendants attempt to improperly apply Universitas’ arguments concerning

its constructive trust claims to the proposed unjust enrichment claims. However, the scope of the

constructive trust claims against the Benistar Defendants was not outside the scope of the

underlying proceeding, and thus any argument concerning the scope of the claims was inapplicable

to the constructive trust claims.

             b. Universitas’ Proposed Alter Ego Claims are Not Futile.

                       i. THE PROPOSED ALTER EGO CLAIMS ARE NOT BARRED BY RES JUDICATA.

         The applicability of res judicata to Universitas’ proposed alter ego claims depends largely

upon how the Court rules upon Universitas’ motion for reconsideration. [See Dkt. #117].

Universitas does not allege that the proposed defendants received Spencer insurance proceeds, and

1 & 3 Mill Pond Partners, LLC’s acquisition of property predates the theft of Spencer insurance

proceeds. Moreover, res judicata does not apply to Universitas’ proposed alter ego claims because

the proposed defendants were not defendants in the underlying litigation, and thus the facts

concerning the abuse of these entities’ corporate form was not at issue in the underlying litigation.


1
  To the extent claims were predicated solely upon the transfer of Spencer insurance proceeds, Universitas eliminated
them as a result of this Court’s ruling on res judicata. As such, there is no unjust enrichment claim against Moonstone.

                                                           2
See Ren-Cris Litho, Inc. v. Vantage Graphics, 96-7802, 1997 U.S. App. LEXIS 3333, at *6-*15

(2d Cir. Feb. 24, 1997) (finding that post-judgment alter ego claims should have been brought in

prior fraudulent conveyance action, and thus applying res judicata to post-judgment alter ego

claims, in large part because both proceedings concerned the same facts); Theatre Row Phase II

Assocs. v. H & I Inc., 443 B.R. 592, 598-601 (S.D.N.Y. 2011) (same).

       To the extent the Benistar Defendants suggest that the proposed defendants should have

been included in the underlying action, this is beyond the scope of a Fed. R. Civ. P. 12(b)(6)

argument, and thus not grounds for a futility argument. See Bd. of Trs. of the Trucking Emples. of

N. Jersey Welfare Fund, Inc. v. Caliber Auto Transfer, Inc., No. 09-6447 (DRD), 2010 U.S. Dist.

LEXIS 57759, at *61 (D.N.J. June 11, 2010) (“… the question of whether the Plaintiffs had enough

information about the interrelatedness of the Caliber Enterprise during the underlying

adjudications is a factual question that cannot be resolved by reference to the Amended Complaint

alone. Where the merit of an affirmative defense is not clear from the face of a complaint it may

not be resolved on a Rule 12(b)(6) motion.”) (internal citations omitted); see also Tannerite Sports,

LLC v. NBCUniversal News Grp., a division of NBCUniversal Media, LLC, 864 F.3d 236, 252 (2d

Cir. 2017) (explaining that futility argument is akin to Rule 12(b)(6) analysis).

                   ii. CONNECTICUT LAW DOES NOT BAR THE PROPOSED ALTER EGO CLAIMS.

       The Benistar Defendants do not claim that the proposed horizontal veil-piercing claims are

barred by Conn. Gen. Stat. § 33-673c. Rather, the Benistar Defendants seek to mischaracterize the

horizontal veil-piercing claims as reverse veil-piercing claims, which they insist are barred by

Conn. Gen. Stat. § 33-673c. This mischaracterization relies upon Mirlis v. Edgewood Elm Hous.,

Inc., wherein the court rejected a label of horizontal veil-piercing when the claim sought to reach

corporate assets to satisfy judgment against a corporate insider, and thus constituted reverse veil-



                                                 3
piercing. See Mirlis v. Edgewood Elm Hous., Inc., No. 3:19-cv-700 (CSH), 2020 U.S. Dist. LEXIS

134839, at *23-*25 (D. Conn. July 30, 2020). The Amended Complaint includes both horizontal

veil-piercing claims and reverse veil-piercing claims, and thus Mirlis is inapplicable.

       The proposed claims constitute reverse veil-piercing only to the extent they seek to reach

the proposed corporate defendants’ assets to satisfy the judgment against Mr. Carpenter.

Universitas also has outstanding judgments against numerous corporate entities – to the extent the

proposed claims seek to reach the proposed corporate defendants’ assets to satisfy the judgment

against a corporate Judgement Debtor, this constitutes horizontal veil-piercing. See Capmark Fin.

Grp. Inc. v. Goldman Sachs Credit L.P., 491 B.R. 335, 349 (S.D.N.Y. 2013) (discussing horizontal

veil-piercing); In re Petters Co., 561 B.R. 738, 750 (Bankr. D. Minn. 2016) (“…horizontal veil

piercing[ is when] a limited liability entity is considered to be the alter ego of another limited

liability entity with the same owner. In this situation, a creditor with a claim against one of the

limited liability entities seeks to disregard corporate separateness between the entities to reach

assets belonging to both.”); see also Dill v. Rembrandt Grp., Inc., 474 P.3d 176, 183 (Colo. App.

2020) (“… horizontal veil piercing may occur between entities that do not share direct common

owners, but that indirectly share common owners through another entity in an ownership chain.”).

The Amended Complaint contains facts sufficient for plausible horizontal veil-piercing claims and

reverse veil-piercing claims. [See e.g., Dkt. #118-2 ¶¶ 246-251 (explaining that Seir Hill Partners,

LLC purchased property (1) by making down payment with funds transferred from a Carpenter

alter ego and (2) securing outstanding balance with mortgage guaranteed by another Carpenter

alter ego) and Dkt. #118-4 ¶¶ 179-185 (same)].

       The Benistar Defendants also claim that Conn. Gen. Stat. § 33-673c prohibits the “identity

rule.” [Dkt. #124 at 12]. Universitas disagrees with this contention but believes this issue to be



                                                 4
immaterial as there is no dispute that the corporate veil can be pierced under the “instrumentality

rule.” See e.g., Crosskey Architects, LLC v. Poko Partners, LLC, 192 Conn. App. 378, 389 (2019)

(explaining that corporate structure can be disregarded under Connecticut law pursuant to the

instrumentality rule or the identity rule). The proposed defendants are sham entities that admittedly

exist solely to defraud creditors and the veil-piercing analysis used is thus inconsequential – the

proposed defendants’ corporate veil will be pierced under any veil-piercing framework, including

the “instrumentality rule.”

   II.      Universitas is not Seeking Leave to Amend the Complaint in Bad Faith.

         Amendments are in bad faith when they are abusive or intended to secure an ulterior tactical

advantage. See GSS Props., Inc. v. Kendale Shopping Ctr., Inc., 119 F.R.D. 379, 381 (M.D.N.C.

1988) (internal citations omitted). Contrary to the Benistar Defendants’ allegations, the proposed

amendments are not in bad faith simply because Universitas had evidence to support the proposed

amendments when it filed the original Complaint. See Randolph Found. v. Duncan, 00 Civ.

6445(AKH)(THK), 2002 U.S. Dist. LEXIS 362, at *7 (S.D.N.Y. Jan. 9, 2002) (“[T]he fact that a

party may have had evidence to support a proposed amendment earlier in the litigation does not,

by itself, give rise to an inference of bad faith.”) (internal citations omitted); Cmty. Ass’n

Underwriters of Am. v. Main Line Fire Prot. Corp., 2020 U.S. Dist. LEXIS 156882, at *9-*11

(S.D.N.Y. Aug. 28, 2020) (collecting cases); Underwood v. Roswell Park Cancer Inst., No. 15-

CV-684-FPG, 2017 U.S. Dist. LEXIS 66768, at *10-*11 (W.D.N.Y. May 2, 2017) (collecting

cases); see also id. at *10 (“… plaintiffs are generally entitled to amend their complaint even after

a motion to dismiss is granted.”). Nor does supplementing the Complaint with additional facts

constitute bad faith. See Jansson v. Stamford Health, Inc., No. 3:16-cv-260 (CSH), 2017 U.S. Dist.

LEXIS 51767, at *14-*15 (D. Conn. Apr. 5, 2017); see also Kearney v. Blue Cross & Blue Shield



                                                  5
of N.C., No. 1:16CV191, 2018 U.S. Dist. LEXIS 234326, at *8 (M.D.N.C. Mar. 23, 2018) (finding

no bad faith when “Plaintiff appears to seek leave to amend to cure defects in its pleading”). 2

         The Benistar Defendants also claim bad faith because Universitas did not file a proposed

amended complaint with the contingent motion to amend. 3 In support of this contention the

Benistar Defendants quote State Trading Corp. of India v. Assuranceforeningen Skuld as precedent

that not filing a proposed amended complaint with a motion to amend is “sufficient to impute lack

of good faith.” [Dkt. #124 at 15]. This quote is fabricated – the case does not provide that not filing

a proposed amended complaint with a motion to amend is “sufficient to impute lack of good faith.”

See State Trading Corp. of India v. Assuranceforeningen Skuld, 921 F.2d 409 (2d Cir. 1990).

             a. Universitas Did not Utilize a “Wait-and-See” Approach.

         The Benistar Defendants allege bad faith because Universitas moved to amend the

Complaint after the Court ruled on the Defendants’ Rule 12(b)(6) motions – at most, this amounts

to delay, which is insufficient for finding bad faith. See Ithaca Capital Invs. I S.A. v. Trump Pan.

Hotel Mgmt. LLC, 450 F. Supp. 3d 358, 376 (S.D.N.Y. 2020) (“The crux of Defendants’ contention

here is that Plaintiffs waited twenty-one months before moving for leave to add claims that they

could have pleaded at the beginning of this case…. In order to establish that a movant’s amendment

is made in bad faith, the opponent must show ‘something more than mere delay or


2
  The Benistar asset diversion scheme has operated for at least eighteen (18) years and involves hundreds of entities.
Consequently, there is an overwhelming amount of information concerning Benistar’s abuse of the corporate form to
hide assets from creditors – a Complaint containing all relevant information would be hundreds of pages long, if not
more. Universitas was not required to plead every relevant fact. See FED. R. CIV. P. 8(a)(2) (requiring only a “short
and plain statement of the claim”); see also Wandering Dago v. N.Y. State Office of Gen. Servs., No. 1:13-CV-1053
(MAD/RFT), 2014 U.S. Dist. LEXIS 204661, at *37 (N.D.N.Y. July 28, 2014) (“Though sufficient facts must be pled,
the Court holds the view that it is bad form to include every known fact that consequently nudges a clear and concise
pleading into the realm of becoming unabridged. Iqbal does not require that all known facts be pled, just sufficient
facts to plausibly state a cause of action.”).
3
  As Universitas previously explained, it did not file a proposed amended complaint with the contingent motion to
amend because, as a result of the contingent nature of the motion, it was unclear what claims (if any) would be included
in the amended complaint. The Benistar Defendants’ claim that this deprived them from seeing the allegations is
disingenuous – both the contingent motion and the supporting brief provided all of the information necessary to fully
analyze the claims proposed in the contingent motion. [Dkt. #88 and #88-1].

                                                           6
inadvertence....’”) (internal citations omitted). The Benistar Defendants attempt to disguise their

delay argument by alleging that this delay was the result of a bad faith “wait-and-see” approach.

[Dkt. #124 at 14-15]. This claim is flawed on numerous levels. First, Universitas never “had

notice” that its constructive trust claims were legally deficient. To the contrary, there is legal

authority supporting the propriety of constructive trust claims. [Dkt. #110 at 11 (“[T]here is indeed

‘no clear appellate decision regarding whether a constructive trust can be an independent cause of

action, and there is a split among the decisions of the Superior Court.’”)]. The Court ultimately

disagreed with Universitas, but this decision did not render Universitas’ reliance upon caselaw

holding otherwise a bad faith litigation tactic. See Underwood, 2017 U.S. Dist. LEXIS 66768 at

*9 (rejecting defendants’ claim that plaintiff was attempting to “evade” the court’s rulings by

waiting for a decision on the motions to dismiss before seeking leave to file an Amended

Complaint) (internal citations omitted).

        Moreover, Universitas could not have amended the Complaint as a matter of course after

the Defendants raised this issue, 4 in part because the Benistar Defendants did not consent to

Universitas amending the Complaint. [Dkt. #88 at 2]. The Benistar Defendants now complain that

Universitas did not already amend the Complaint – these arguments are disingenuous and not

grounds for denying lave to amend the Complaint.

             b. The Proposed Claims are not a Bad Faith Litigation Tactic.

        The Benistar Defendants allege that the proposed unjust enrichment claim against Mrs.

Carpenter is in bad-faith because: (i) of the aforementioned delay, and (ii) the scope of the

proposed unjust enrichment claim is broader than the prior constructive trust claim against Mrs.


4
 Universitas mistakenly argued an outdated standard of Fed. R. Civ. P 15(a) when it previously claimed that it could
amend the Complaint as a matter of course. The Benistar Defendants correctly noted the outdated nature of
Universitas’ argument and further noted that this right had expired. [Dkt. #94 at 1-2]. The Benistar Defendants now
adopt a contradictory position. [Dkt. #124 at 14-15].

                                                         7
Carpenter. [Dkt. #124 at 15-17]. These allegations are not specific enough to deny leave to amend

the Complaint for bad faith. See Blagman v. Apple, Inc., 2014 U.S. Dist. LEXIS 69178, at *8

(S.D.N.Y. May 19, 2014) (“To the extent that the defendants claim that [Plaintiff]’s delay was

strategic, they provide no showing of bad faith apart from the delay itself.”); Underwood, 2017

U.S. Dist. LEXIS 66768 at *9 (rejecting argument that plaintiff sought leave to amend in bad faith

because “Defendants offer mostly conclusory assertions of bad faith rather than persuasive

evidence”); Agerbrink v. Model Service LLC, 155 F. Supp. 3d 448, 453 (S.D.N.Y. 2016) (finding

defendants’ contention that amendment “to add defendants and claims [plaintiff] clearly knew she

wished to pursue months before” was “a tactic” to be “exactly the type of conclusory allegation of

bad faith that courts consistently reject”).

         When considering whether a litigant is seeking a “tactical advantage,” courts primarily

consider whether a party withheld information from the opposing parties. 5 See e.g., Escalera v.

Coombe, 852 F.2d 45, 48 (2d Cir. 1988) (“It is not possible for us to determine whether the failure

of Escalera’s attorney to comply with the alibi notice provision was ‘willful and motivated by a

desire to obtain a tactical advantage.’ Judge Glasser did note in his opinion below that the



5
  The Benistar Defendants only legal authority for its argument concerning bad faith through tactical advantage is
Citizens Alert Prot. our Waters! v. Town of Greece, wherein the court found that the plaintiff moved to amend the
complaint in bad faith because the plaintiff (1) purposefully did not file a memorandum of law in response to the
Defendant’s Rule 12(b)(6) motion, (2) was on notice that it did not file an opposition brief, and (3) subsequently filed
an amended complaint seventy-six minutes before oral argument on the motion to dismiss. See Citizens Alert Prot.
our Waters! v. Town of Greece, No. 10-CV-6035-CJS, 2010 U.S. Dist. LEXIS 95561 (W.D.N.Y. Sep. 14, 2010). The
language quoted by the Benistar Defendants is an out-of-context portion of a block quote – the full quote reads:
          Generally, when a plaintiff withholds his true position from his opponent, especially when done for
          some ulterior purpose, the Court may view the action as having a bad faith motive unless satisfactory
          explanation clearly shows otherwise. Parties have an obligation to introduce, at the earliest stage of
          the litigation as possible, the matters upon which they want to rely in supporting their claim or
          defense. In the instant case, the Court finds bad faith in plaintiff's withholding facts clearly known
          to it prior to the filing of the complaint and then moving to amend the complaint where the evidence
          suggests that plaintiff had an ulterior purpose of either attempting to force defendant to settle or
          punishing defendant for failing to settle. The blatant nature of the delay combined with this finding
          of bad faith persuades the Court to exercise its discretion and deny the motion to amend the
          complaint.
Id. at *13-*14 (quoting GSS Props., Inc. v. Kendale Shopping Ctr., Inc., 119 F.R.D. 379 (M.D.N.C. 1988)).

                                                           8
attorney’s ‘apparent bad faith -- or, at least, the absence of a good excuse -- was evident’ in the

failure properly to give notice of his intent to call Escalera’s brother.”) (cleaned up); see also

Danaher Corp. v. Travelers Indem. Co., 2013 U.S. Dist. LEXIS 6028, at *16-*17 (S.D.N.Y. Jan.

11, 2013) (finding argument that amendment was intended to compel defendants “to agree to a

watered down settlement agreement” to be “thin” and insufficient for finding of bad faith).

Universitas has not withheld any information from the Benistar Defendants. In response to the

Benistar Defendants’ interrogatory requests, Universitas identified the transfer of property located

at 18 Pondside Lane and produced relevant documents.6 Universitas has also been forthright about

its belief that Mrs. Carpenter’s income and ownership of the property located at 18 Pondside Lane

constitute unjust enrichment, and the Benistar Defendants clearly had notice of these allegations.

[Dkt. #94 at 4 (“The only difference is that Universitas’ proposed constructive trust claim now

seeks to attach Molly Carpenter’s salary as a corporate officer of Benistar Admin Services, Inc.,

and her personal residence at 18 Pondside Lane in Simsbury.”)].

         The Benistar Defendants further claim that Universitas seeks to improve its settlement

position, and thereby gain a tactical advantage, by waiting to “attack[] Molly Carpenter’s home

and personal income, doubtless to place intense pressure on her.” [Dkt. #124 at 17]. This claim is

nonsensical, in part because there are no settlement discussions. A claim that Universitas is

attempting to gain an advantage in nonexistent settlement discussions is simply divorced from

reality. Moreover, the notion that additional claims improve leverage in settlement discussions is

a generalized claim that applies equally to all proceedings – the Benistar Defendants would render



6
  The allegations concerning Daniel Carpenter fraudulently transferring his ownership of the property located at 18
Pondside Lane to Molly Carpenter, and thereby defrauding future creditors such as Universitas, was not included in
the original Complaint because Universitas was unaware of these facts at that time. This transfer significantly pre-
dates any interaction between Universitas and Benistar, and thus Universitas did not investigate the details surrounding
Mrs. Carpenter’s ownership of this property prior to filing suit. Universitas only inquired into her ownership of this
property when the issue became relevant during the prejudgment remedy proceedings. [See Dkt. #66].

                                                           9
all proposed amendments bad faith amendments because the amendments could improve

negotiation status in settlement discussions. The Benistar Defendants’ claim that the proposed

amendments “attack” Mrs. Carpenter’s income and property is likewise a generalized argument,

as judgment creditors can always execute a judgment against a debtor’s income and property. This

claim is further rendered nonsensical by the fact that Mrs. Carpenter already voluntarily posted her

property as a prejudgment remedy in this case. [Dkt. #66]. Furthermore, granting Universitas’

motion to amend would not provide any tactical advantage. See De La Rosa Martinez v. Harbor

Express, LLC, No. 15cv07458 (GBD) (DF), 2020 U.S. Dist. LEXIS 235813, at *25-*27 (S.D.N.Y.

Oct. 19, 2020) (finding accusations of bad faith unfounded when movant “does not actually stand

to gain any unfair ‘tactical advantage’” through proposed amendment); Ithaca Capital, 450 F.

Supp. 3d at 376 (“Defendants argue that Plaintiffs have obtained a unique tactical advantage … by

not originally asserting the claims they seek to add here. However, … there is simply no tactical

advantage to be gained by Plaintiffs here because they have not taken inconsistent positions or

derived any unfair advantage.”).

                                         CONCLUSION

       Universitas seeks to amend the Complaint in order to better achieve justice and increase

judicial economy. The proposed claims are not futile and are not made in bad faith. Universitas

respectfully requests that the Court grant Universitas leave to amend the Complaint and join

additional defendants.

 Dated: Alexandria, VA
        May 7, 2021
                                                   PLAINTIFF UNIVERSITAS EDUCATION,
                                                   LLC,

                                                   By: /s/ Joseph L. Manson III             /
                                                   Joseph L. Manson III
                                                   Law Offices of Joseph L. Manson III


                                                10
 600 Cameron Street
 Alexandria, VA 22314
 Tel. 202-674-1450
 Fax. 703-340-1642
 Em. jmanson@jmansonlaw.com
 Admitted Pro Hac Vice

 Its Attorney




11
                                        CERTIFICATION

        I hereby certify that on May 7, 2021 a copy of foregoing memorandum was filed
electronically. Notice of this filing will be sent by e-mail to all parties by operation of the Court's
electronic filing system. Parties may access this filing through the Court's CM/ECF System.

                                                               /s/ Joseph L. Manson III




                                                  12
